Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 7, 11, 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163537 to Peterson in view of US 20180227165 to Philip.



Regarding claim 1, 
Peterson teaches a communications method, comprising:
receiving from a first device at a Signaling Front End Load Balancer (SLB) a first session initiation request destined for a second device (¶ 20-22, receiving request at SLB); 

making a first session load balancing decision at the SLB with respect to the received first session initiation request (¶ 20-22, load balancing decision); 

transmitting the first session initiation request to a first Session Border Controller (SBC) worker based on said first load balancing decision, said first SBC worker being one of a plurality of SBC workers forming a cluster of SBC workers, wherein each of said SBC workers is implemented on a node, said first SBC worker being implemented on a first node and a second SBC worker of the cluster of SBC workers being implemented on a second node, said first node and said second node being different nodes (¶ 20-22, distributing to SBC workers; see fig. 1); 
Peterson fails to teach but Philip teaches:

making a session mismatch determination at the first SBC worker with respect to a first session corresponding to the first session initiation request; and when said session mismatch determination is that a session mismatch has occurred notifying the SLB of the session mismatch (¶ 136-137, determining “mismatch” of session via call rejection according to resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Philip. The motivation to do so is that the teachings of  would have been advantageous in terms of facilitating the efficient allocation of resources (Philip, ¶ 9, 136-137).

Regarding claim 3, 13,
Peterson teaches:
wherein said making said first load balancing decision at the SLB with respect to the received first session initiation request includes: determining by the SLB to which SBC worker of the cluster of SBC workers to distribute the first session initiation request based on an expected traffic mixture (¶ 19-22, expected traffic mixture based on bandwidth and processing capabilities, max registrations per time period, max signaling rate, amount of traffic able to be processed, etc).

Regarding claims 7, 17,
Peterson fails to explicitly disclose wherein the SLB entity is a Kubernetes POD; and wherein the SBC workers of the cluster are Kubernetes PODs located on different Kubernetes nodes; wherein the communications system is a Kubernetes system; wherein the node on which the SLB entity is executing is a Kubernetes node; wherein the SLB entity is a Kubernetes POD; wherein the SBC workers of the cluster are Kubernetes PODs located on different Kubernetes nodes. However, Official Notice is taken that the use of Kubernetes is a well-known expedient in the art useful for facilitating faster deployment of applications (US 20220035650 to Banerjee ¶ 4). Therefore it would have been obvious to include wherein the SLB entity is a Kubernetes POD; and wherein the SBC workers of the cluster are Kubernetes PODs located on different Kubernetes nodes; wherein the communications system is a Kubernetes system; wherein the node on which the SLB entity is executing is a Kubernetes node; wherein the SLB entity is a Kubernetes POD; wherein the SBC workers of the cluster are Kubernetes PODs located on different Kubernetes nodes in order to employ the well-known advantages of Kubernetes. Moreover, the language is non-functionally descriptive in nature failing to distinguish over the prior art. 

Claims 11, 20 are addressed by similar rationale as claim 1. 

Claim 2, 4-6, 8-10, 12, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of US 20190052707 to Wikoff.

Regarding claim 2, 12,
Peterson fails to teach but Wikoff teaches:
wherein the SBC workers are implemented on a plurality of different nodes, at least some of said different nodes having different hardware capabilities (¶ 26, nodes with significant hardware transcoding capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wikoff. The motivation to do so is that the teachings of Wikoff would have been advantageous in terms of facilitating calls requiring a high level of complexity (¶ 23, 26, transcoding capability).

Regarding claim 4, 14,
Peterson fails to teach but Wikoff teaches:
wherein said determining by the SLB to which SBC worker of the cluster of SBC workers to distribute the first session initiation request is further based on hardware capabilities of the node on which each SBC worker is implemented (¶ 26). Motivation to include Wikoff is the same as presented above. 

Regarding claim 5, 15,
Peterson teaches:
wherein said determining by the SLB to which SBC worker of the cluster of SBC workers to distribute the first session initiation request is further based on reported session utilization values received from SBC workers of the cluster of SBC workers (abstract, ¶ 19-22).



Regarding claim 6, 16,
Peterson fails to teach but Wikoff teaches:
wherein the first node has different hardware resources or capabilities than the second node (¶ 26, devices with hardware transcoding capability). Motivation to include Wikoff is the same as presented above. 


Regarding claim 8, 18,
Peterson fails to teach but Wikoff teaches:
wherein the SBC workers are implemented as native applications on a plurality of different nodes, said nodes being located in the cloud (¶ 26-28, 143); and wherein at least some of the different nodes have different hardware capabilities (¶ 26). Motivation to include Wikoff is the same as presented above. 


Regarding claim 9, 19,
Philip teaches wherein said first SBC worker makes said session mismatch determination based on capabilities of the first node and operation to be performed by the first SBC worker for the first session (¶ 136-137, determining “mismatch” of session via call rejection according to node resources) but does not expressly consider “hardware capabilities”. However, Wikoff considers hardware capabilities when distributing to SBC worker nodes to handle a session (¶ 26-28).The combination of Peterson, Wikoff, and Philip suggests: “wherein said first SBC worker makes said session mismatch determination based on hardware capabilities of the first node and operation to be performed by the first SBC worker for the first session” as one would include Wikoff’s hardware resources along with Philips node resources in determining session suitability. 



Regarding claim 10, Philip teaches wherein said first SBC worker makes said session mismatch determination based on capabilities of the first node and operation to be performed by the first SBC worker for the first session (¶ 136-137, determining “mismatch” of session via call rejection according to node resources) but does not expressly consider “hardware capabilities”. However, Wikoff considers hardware capabilities when distributing to SBC worker nodes to handle a session (¶ 26-28).The combination of Peterson, Wikoff, and Philip suggests: “wherein said making a session mismatch determination at the first SBC worker with respect to a first session corresponding to the first session initiation request includes determining by the first SBC worker that the first node does not have one or more hardware capabilities” as one would include Wikoff’s hardware resources along with Philips node resources in determining session suitability. 
While Wikoff contemplates hardware capabilities for transcoding a media session (¶ 26-28), Wikoff does not expressly indicate the hardware contemplated is a GPU (i.e. “said one or more hardware capabilities including a Graphics Processing Unit for transcoding media”). Nevertheless, it would have been obvious to include “said one or more hardware capabilities including a Graphics Processing Unit for transcoding media “ as GPUs are a known type of hardware useful in transcoding (US 20200042362 to Cui, ¶ 2).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445